FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

D.N.,                                         No. 10-35037
                  Plaintiff-Appellant,
                  v.                             D.C. No.
                                             6:09-cv-06180-AA
UNITED    STATES OF AMERICA,
                                                 OPINION
                 Defendant-Appellee.
                                         
          Appeal from the United States District Court
                   for the District of Oregon
             Ann Aiken, District Judge, Presiding

                    Argued and Submitted
              October 8, 2010—Portland, Oregon

                   Filed November 22, 2010

        Before: A. Wallace Tashima, Richard A. Paez and
               Richard R. Clifton, Circuit Judges.

                    Opinion by Judge Clifton




                              18669
                        D.N. v. UNITED STATES                       18671




                              COUNSEL

Christopher D. Hatfield, Hurley, Re, P.C., Bend, Oregon, for
the plaintiff-appellant.

John A. DiCicco, Acting Assistant Attorney General; Kenneth
L. Greene and Jennifer M. Rubin (argued), Tax Division, U.S.
Department of Justice, Washington, D.C., for the defendant-
appellee.


                              OPINION

CLIFTON, Circuit Judge:

   After his father died, D.N., a minor, was paid funds held in
his father’s 401(k) retirement account. Through his legal rep-
resentative, D.N. acknowledges that the “distributee” of such
money is liable for income tax on it but contends that he
should not be treated as the distributee of the money due to
the particular circumstances. Instead, he argues that his
mother, named as the primary beneficiary under the 401(k)
plan in the event of the father’s death, was the distributee. His
mother did not actually receive any of the funds, and she was
statutorily ineligible under Oregon law to receive them
because she was the “slayer” of D.N.’s father, her husband.
See Or. Rev. Stat. § 112.515 (2001).1 Because she was ineligi-
  1
   The 2001 version of the statute was current when the criminal trial took
place and was used by the district court. The statute has since been
amended in ways that are not material to the case.
18672                   D.N. v. UNITED STATES
ble to receive the 401(k) funds, they were paid to D.N. as the
named secondary beneficiary.

   After D.N. received the funds from his father’s 401(k) plan,
he paid income tax on the distribution and sought a refund.
The IRS denied D.N.’s claim, and D.N. brought a refund
action in district court. Both sides filed motions for summary
judgment. The district court granted the government’s motion
and denied D.N.’s. We agree that D.N. was the distributee of
the funds, properly liable for the tax, and affirm the judgment
of the district court.

   [1] Under 26 U.S.C. § 402(a), “any amount actually dis-
tributed to any distributee by any employees’ trust described
in section 401(a) which is exempt from tax . . . shall be tax-
able to the distributee.” D.N. acknowledges that he received
the money from such an employee trust but contends that his
mother was the “distributee.”

   D.N. cites Darby v. Comm’r, 97 T.C. 51 (1991), in support
of his claim.2 In that case an ex-husband argued that he should
not be taxed on plan benefits distributed to his ex-wife pursu-
ant to a divorce decree that assigned his interest in those bene-
fits to her. The tax court held that “[a] distributee of a
distribution under a plan ordinarily is the participant or bene-
ficiary who, under the plan, is entitled to receive the distribu-
tion.” Id. at 58. The ex-husband was liable as the distributee
of the funds, the tax court concluded, because he was entitled
to receive the funds from the plan and transferred the benefits
to his ex-wife under the divorce decree.
  2
    The tax court’s decision in Darby is not binding on this court. While
“a presumption exists that the tax court correctly applied the law, no spe-
cial deference is given to the tax court’s decisions.” Hill v. Comm’r, 204
F.3d 1214, 1217 (9th Cir. 2000). We do not need to decide whether Darby
was properly decided on its facts to resolve the case before us, and we
imply no view on this question.
                    D.N. v. UNITED STATES                 18673
   D.N., relying on Darby, argues that his mother should be
treated as the distributee of the funds from his father’s 401(k)
plan because she was originally entitled to the proceeds and
because she received a benefit from the plan by using her
claim to the funds as a bargaining chip in criminal plea nego-
tiations. She ultimately pled guilty to first-degree manslaugh-
ter with intent, a lesser offense than the murder charge
originally pursued by the prosecutor. The prosecutor attested
that her claim to the 401(k) funds played a role in the negotia-
tions.

   [2] D.N.’s mother was not the distributee of the funds in
this case, however. She never received any of the money, nor
under Oregon law was she entitled to receive the funds. Even
before she was convicted, once the plan received notice that
she was a suspect in the killing of D.N.’s father, the funds
could not be paid to her. Well before her actual conviction,
the plan administrator indicated that it would not distribute
the funds until the criminal charges had been resolved. See
Or. Rev. Stat. § 112.535. That D.N.’s mother used her status
as the primary beneficiary of the plan for leverage in negotiat-
ing a plea does not change the fact that she never received the
money and was not entitled to it. In neither fact nor theory
was she the “distributee” of the funds.

   [3] Moreover, the money was not routed to D.N. by his
mother in the way that benefits passed through Darby to his
ex-wife. The money was paid directly to D.N. by the 401(k)
plan because he had been named by his father as the second-
ary beneficiary. D.N. did not acquire his right to the funds
from his mother.

  [4] The money was distributed to D.N., not to his mother.
He was liable as the distributee for the tax.

  AFFIRMED.